       Case 1:17-cv-12473-NMG Document 123 Filed 03/20/19 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                      IN ADMIRALTY


In The Matter Of
                                                         C.A. No.: 1:17-cv-12473-NMG
WOODS HOLE, MARTHA’S VINEYARD AND
NANTUCKET STEAMSHIP AUTHORITY FOR
EXONERATION FROM AND/OR LIMITATION
OF LIABILITY, CIVIL AND MARITIME



           RESPONDENTS/CLAIMANTS MARISA AND MICHAEL E. GREEN’S
             MEMORANDUM OF LAW IN OBJECTION TO PETITIONER'S
                PROPOSED CONFIDENTIALITY ORDER [DKT. 117]

      Respondents/Claimants Marisa Green and Michael E. Green (collectively "Green

Claimants"), by and through their undersigned attorneys and in accord with the Court’s

March 11, 2019 Order [Dkt. 119], submit this memorandum of law in objection to

Petitioner's Status Report Concerning the Proposed Confidentiality Order [Dkt. 117] and

Text of Proposed Order [Dkt. 117-1] stating in support thereof as follows:

      1.      The Green Claimants were passengers aboard the m/v IYANOUGH

              (hereinafter "Vessel") when it violently allided with a rock jetty while

              underway and making way at a high rate of speed in the vicinity of

              Hyannis, Massachusetts on the evening of June 16, 2017. The Green

              Claimants suffered serious injuries for which they continue to undergo

              medical treatment.

      2.      At issue is the text of the Proposed Confidentiality Order submitted by

              Petitioner on March 8, 2019 [Dkt. 117-1].

      3.      Largely, there is agreement as to the terms of the Proposed Confidentiality

                                              1
          Case 1:17-cv-12473-NMG Document 123 Filed 03/20/19 Page 2 of 7



                  Order. The main stumbling block is Petitioner’s exclusion of language

                  permitting use of Confidential Information obtained in this litigation in

                  “related litigation”1. The second area of disagreement concerns the form of

                  speaking objections at depositions.

Related Litigation

         4.       The Green Claimants propose the addition of the following language (in

                  bold) to Section 5(a) which outlines the protections of the Confidential

                  Information:

                           General Protections. Confidential Information shall not be
                           used or disclosed by the parties, counsel for the parties or
                           any other persons identified in subparagraph (b) for any
                           purpose whatsoever other than in this litigation or any other
                           litigation arising out of the same underlying incident,
                           including any appeal(s) thereof unless on consent of the
                           designating party or by Court Order.

         5.       For reasons of efficiency and practicality, the Green Claimants believe the

                  proposed Confidentiality Order should allow for use of Confidential

                  Information obtained in this litigation in connection with a related action

                  they filed against the Ferry's Master and First Officer (C.A. # 1:19-cv-

                  10345-NMG) arising out of the same incident as opposed to having re-

                  discover the same.

         6.       Not including such language in this Confidentiality Order will result in the

                  wasteful repetition of discovery in the Green Claimants' related action.



1
  Related litigation per LR 40.1(g)(1): a civil case is related to one previously filed in this court if some or all of the
parties are the same and if one or more of the following similarities exist also: the cases involve the same or similar
claims or defenses; or the cases involve the same property, transaction or event; or the cases involve insurance
coverage for the same property, transaction or event; or the cases involve substantially the same questions of fact
and law.

                                                            2
 Case 1:17-cv-12473-NMG Document 123 Filed 03/20/19 Page 3 of 7



7.   Furthermore, permitting the use of Confidential Information in related

     litigation will ensure consistency of confidentiality designations across

     lawsuits.

8.   In EEOC v. Sterling Jewelers, Inc., the court struck a provision in the

     defendant’s proposed confidentiality order prohibiting the claimants from

     using Confidential Information obtained in the discovery process in any

     other litigation proceeding. 2011 U.S. Dist. LEXIS 67318, *6 (W.D.N.Y.

     2011). The court noted that not only is it “well established that the Federal

     Rules of Civil Procedures [sic] create no automatic prohibition against

     using discovery obtained in one litigation in another litigation[,]” but the

     use “comes squarely within the purposes” of the Rules. Id. (quoting Duling

     v. Gristede’s Operating Corp., 266 F.R.D. 66, 71 (S.D.N.Y)). Thus, absent

     a “showing of good cause,” a protective order prohibiting the use of

     discovery in other litigation is not warranted. Id. (citing Comptek

     Telecommunications, Inc. v. IVD Corp., 1995 U.S. Dist. LEXIS 19614, *1

     (W.D.N.Y.1995) (Elfvin, J.)).

9.   Opposing counsel proffered the following explanation for objecting to

     inclusion of this provision: “Deleted the provision about other lawsuits- you

     can’t complain about inefficiencies if you decide to file multiple needless

     suits.” (Olaf Aprans’ email to all Claimants, dated Fri. 3/8/2019 12:46 PM)

     Clearly, opposing counsel fails to show good cause.




                                     3
          Case 1:17-cv-12473-NMG Document 123 Filed 03/20/19 Page 4 of 7



        10.      The Greens’ lawsuit against the Ferry’s Master and First Officer is not

                 needless and is legally permitted under 46 U.S.C. §§ 30103 and 30512.2

        11.      In light of the fact that Petitioner filed an action to limit its liability for its

                 actions or inactions that allowed the 563-ton Vessel to run full speed into a

                 jetty and is making the Green Claimants go through the exercise of

                 proving claims and fault, filing suit against the Ferry’s Master and First

                 Mate is not needless, but necessary.

Speaking Objections

        12.      The Green Claimants propose the addition of the following language (in

                 bold) to the second paragraph of Section 4 Depositions:

                          In the event that any question is asked at a deposition which
                          a party or nonparty asserts calls for confidential information,
                          such question may nonetheless be answered by the witness
                          fully and completely, to the extent required by law. It shall
                          be improper for any objection asserting Confidential
                          Information to be made during a witness's testimony at
                          deposition. Any such assertion shall be made after the
                          conclusion of the deponent’s answer and as set forth in
                          the preceding paragraph.3

        13.      The Green Claimants believe the proposed Confidentiality Order should

                 include language prohibiting counsel from interrupting a witness’s

                 testimony at deposition to make objections asserting Confidential

                 Information. The appropriate time for counsel to make such an objection is

                 after the conclusion of the deponent’s answer.



2
  The Greens’ lawsuit against the Ferry’s Master and First Officer (C.A. # 1:19-cv-10345-NMG) is a separate and
independent action, which makes no claim against nor seeks any recovery from the Petitioner and thus not subject
to any stay issued in the instant lawsuit.
3
  The Green Claimants’ proposed text sent to Petitioner did not include the language “after the conclusion of the
deponent’s answer and” which has been added for clarification.

                                                       4
        Case 1:17-cv-12473-NMG Document 123 Filed 03/20/19 Page 5 of 7



       14.    In this firm’s experience with multiparty litigation, objections can become

              unwieldy and disruptive. This prohibition will allow a deponent to fully

              answer a question without interruption.

       WHEREFORE, Respondents/Claimants Marisa Green and Michael E. Green

respectfully request that this Honorable Court issue a protective order that 1) permits for

use of Confidential Information obtained in this litigation in connection with any related

action, 2) prohibits counsel from interrupting a witness’s testimony at deposition to make

an objection asserting Confidential Information and further and/or different relief as is

deemed just and appropriate.

                               // Signature Page Follows //




                                             5
      Case 1:17-cv-12473-NMG Document 123 Filed 03/20/19 Page 6 of 7



Dated: March 20, 2019

                                  Respondents/Claimants Marisa Green and
                                  Michael Green, by their attorneys:

                                  Fulweiler llc

                            By:   /s/ Erin M. McEntee
                                  ___________________________
                                  John K. Fulweiler, Esq. (PHV 9/6/2018)
                                  Erin M. McEntee, Esq. (#695395)
                                  W.B. Franklin Bakery Building
                                  40 Mary Street
                                  Newport, RI 02840
                                  (401) 667-0977 -- Telephone
                                  (401) 656-2501 – Facsimile
                                  john@fulweilerlaw.com
                                  emcentee@fulweilerlaw.com
                                  Attorneys for Marisa Green and Michael E.
                                  Green




                                     6
       Case 1:17-cv-12473-NMG Document 123 Filed 03/20/19 Page 7 of 7



                             CERTIFICATE OF SERVICE

       I hereby certify that on March 20, 2019, this document (Respondents/Claimants
Marisa And Michael E. Green’s Memorandum of Law in Objection to Petitioner's
Proposed Confidentiality Order [Dkt. 117]) was filed through the ECF system and it is
available for viewing and downloading from the ECF system such that all appearing
counsel have been served with this document by electronic means.


                                              /s/ Erin M. McEntee
                                              __________________________
                                              Erin M. McEntee, Esq.




                                          7
